— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1975, which affirmed the decision of the referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment. The record indicates that claimant left her employment in New York because she wanted to join her husband who was with the Army stationed in Virginia. Claimant separated voluntarily from her employment to join her spouse in another locality and is disqualified from receiving benefits (Labor Law, § 593, subd 1, par [b]; Matter of Hernandez [Catherwood], 27 AD2d 766). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.